Citation Nr: 9906297	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
folliculitis.

2.  Entitlement to service connection for skin, headaches, 
gastrointestinal, neuropsychiatric, and blood disorders due 
to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317, to 
include verification of service in the Persian Gulf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from November 1987 
to November 1990, and claims active duty in the Persian Gulf 
during the Persian Gulf War.  It is not confirmed, and it is 
unclear whether he may have been in a Reserve unit, or 
whether it was supposed to be during his period of active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in North 
Little Rock, Arkansas, and Louisville, Kentucky, which denied 
entitlement to service connection for the claims on appeal, 
and denied an increased rating for folliculitis.  The North 
Little Rock RO is the certifying RO.

The issue of entitlement to an increased rating for 
folliculitis will be discussed below, the remaining issue of 
entitlement to service connection for multiple disorders due 
to undiagnosed illness will be discussed only in the REMAND 
section of this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim for compensable 
rating for folliculitis.

2.  The veteran's folliculitis is currently manifested by 
subjective complaints of skin rash.  

3.  Current objective findings of the veteran's folliculitis 
include diffuse discrete papules and flat hyperpigmented 
areas involving the face, neck, trunk, and extremities.

4.  There is no objective clinical evidence of superficial, 
poorly nourished scars with repeated ulceration, or 
superficial scars which are tender and painful on objective 
demonstration.  Further, there is no evidence of exfoliation, 
exudation or itching.

5.  Moderate disfigurement secondary to facial scarring or 
active pathology has not been objectively confirmed.


CONCLUSION OF LAW

The criteria for a compensable evaluation for folliculitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.118, 
Diagnostic Codes (DCs) 7800, 7803, 7804, 7805, 7806, 7819 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for a 
compensable rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); that is, he 
has presented a claim that is plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied as to 
this issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In that respect, the RO 
determined that the veteran's skin disorder to be analogous 
to eczema and dermatitis exfoliativa under DC 7817-7806.  The 
Board will also consider DC 7800, 7803, 7804, 7805, and 7819 
based on superficial and disfiguring scars, and benign skin 
growth.

Benign skin growths recognized under DC 7819 can be rated as 
scars for disfigurement, etc. under DC 7800.  Under DC 7800, 
slight disfigurement of the head, face, or neck warrants a 
noncompensable evaluation; and moderately disfiguring scars 
warrant a 10 percent disability rating.  Severely disfiguring 
scars of the head, face or neck, especially if they produce a 
marked and unsightly deformity of the eyelids, lips or 
auricles, warrant a 30 percent disability rating.  Complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement is assigned a 
50 percent rating.  38 C.F.R. § 4.118, DC 7800 (1998).  

Diagnostic Code 7819 also directs that unless otherwise 
provided, new growth of the skin, benign should be rated as 
eczema under DC 7806, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, DC 7819 (1998).  Under DC 7806, when 
eczema is manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant, a 50 percent evaluation is assigned.  
If there is constant exudation or itching, extensive lesions, 
or marked disfigurement, a 30 percent evaluation is assigned.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, eczema is assigned a 10 
percent evaluation.  When eczema has light, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.118, DC 7806 (1998). 

Scars can also be rated under DCs 7803 and 7804.  To be 
assigned a 10 percent evaluation for a superficial scar, it 
must be tender and painful on objective demonstration, or 
poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, DCs 7803, 7804 (1998).  Other scars are rated on the 
basis of limitation of function of the part affected.  38 
C.F.R. § 4.118, DC 7805 (1998).

In a July 1993 VA systemic conditions examination report, the 
veteran was found to have folliculitis and cyst formation of 
the back and buttocks over approximately 15 percent of the 
body, controlled by Erythromycin.  The final diagnoses 
included follicular dermatitis.  In August 1994, he sought 
treatment for a many year history of skin lesions.  The 
diagnosis was folliculitis of the neck and axilla.  In a 
November 1994 psychiatric observation and examination report, 
some evidence of folliculitis was noted.  In a Persian Gulf 
Registry examination report dated in March 1995, no active 
folliculitis was noted, except by history.  In a VA general 
medical examination report dated in March 1996, he had 
diffuse discrete papules and flat hyperpigmented areas of 0.5 
cm in size and smaller on the face, neck, trunk, and 
extremities.  The diagnoses included history of dermatitis.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a compensable rating for 
folliculitis is warranted.  

Specifically, a higher evaluation is not warranted under DC 
7800 because the evidence does not show that the veteran has 
moderate disfiguring scars of the head, face, or neck.  While 
the Board notes that some skin disorder has been recognized 
around the face, it does not appear to be more than slightly, 
if at all, disfiguring.  

Further, the veteran's symptoms do not approximate the 
standard of a 10 percent evaluation under DC 7803 or DC 7804, 
which require either superficial, poorly nourished scars with 
repeated ulceration, or superficial scars which are tender 
and painful on objective demonstration; nor is there 
limitation of function of any part affected warranting a 
compensable evaluation under DC 7805.  For example, the most 
recent VA examination indicated that he had diffuse discrete 
papules with flat hyperpigmented areas but there was no 
evidence of ulcerations or painful scarring.  

Finally, the recent clinical findings do not disclose that 
the veteran has experienced exfoliation, exudation or 
itching, involving an exposed surface or extensive area 
consistent with a compensable rating under DC 7806 for 
eczema.  Therefore, the Board can find no basis under DC 7806 
or DC 7819 to grant him a compensable evaluation.  

It is noted that the disorder may at times be worse than 
reported on the recent examination reports.  The Board, 
however must base its determination on the competent 
evidence.  In this case, that evidence does not show any 
significant active skin disorder warranting a compensable 
rating.  No additional photos, showing activity of the skin 
disorder, have been received.  While the veteran has 
indicated that he believes he should be granted a compensable 
evaluation, entitlement to a compensable rating is not 
currently warranted based on the objective findings of 
record.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's folliculitis warrants no more than 
the current noncompensable evaluation.  At such time as there 
is a flare-up of the skin disorder, he is free to reopen his 
claim and offer support for the contention.

The Board has also considered the veteran's written 
statements that his folliculitis is worse than currently 
evaluated.  Although the veteran's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

Entitlement to an increased (compensable) evaluation for 
folliculitis is denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this case, it appears that there remains an issue of 
whether the veteran had qualifying service during in the 
Southwest Asian theater during the Persian Gulf War.  
Specifically, he has asserted that he was present in the 
Persian Gulf from August 1990 to November 1990.  Service 
personnel records reveal that he was assigned to the USS 
Gunston Hall (LSD 44) from May 1990 to October 1990.  
However, there is no indication that an attempt was made to 
determine whether the USS Gunston Hall was deployed to the 
Persian Gulf during the relevant time frame.  Accordingly, 
the Board finds that an additional attempt should be made to 
determine whether the veteran was deployed to the Persian 
Gulf while assigned to the USS Gunston Hall (LSD 44) from May 
1990 to October 1990.  

Further, the veteran has asserted that he was diagnosed with 
Persian Gulf War Syndrome.  It appears to the Board that any 
indication of Persian Gulf War Syndrome in the medical 
records was based on a recitation of the facts as presented 
by the veteran.  However, the record as currently developed 
does not specifically contain a medical opinion of whether 
the veteran's complaints of skin, headaches, 
gastrointestinal, neuropsychiatric, and blood disorders were 
related to his claimed exposure in the Persian Gulf.  
Therefore, the Board finds that an opinion is necessary to 
determine the nature and etiology of the veteran's current 
complaints and their potential relationship to service in the 
Persian Gulf.  In addition, in order to make certain that all 
records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any claimed 
disability, not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The RO should undertake an additional 
search records showing deployment of the 
USS Gunston Hall (LSD-44) for the period 
from May 1990 to October 1990, with the 
appropriate authorities.  Documentation 
as to the efforts undertaken, as well as 
the results, should be associated with 
the claims file.

3.  Assuming that qualifying duty in the 
Persian Gulf is verified, thereafter, the 
entire claims file to include records 
obtained pursuant to the above, should be 
directed to the appropriate VA examiner 
for an opinion regarding the relationship 
between the veteran's current complaints 
and duty in the Persian Gulf.  
Specifically, after reviewing the records 
the examiner is requested to express an 
opinion as to the following questions:

(a) What is the nature of the veteran's 
current disabilities, including, but not 
limited to, skin, headaches, 
gastrointestinal, neuropsychiatric, and 
blood disorders?

(b) Does the record establish that the 
veteran's current disabilities are 
related to service in the Persian Gulf?  
In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

(c)  If it is determined that the current 
disabilities are not related to service 
in the Persian Gulf, then the examiner 
should provide an opinion as to a general 
medical nexus between the current 
disabilities and active duty service from 
1987 to 1990, if any.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  If an examination or 
examinations are necessary to provide an 
opinion, such examination(s) should be 
ordered.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for skin, headaches, 
gastrointestinal, neuropsychiatric, and 
blood disorders due to undiagnosed 
illness as a result of service in the 
Southwest Asian theater pursuant to 
38 C.F.R. § 3.317.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

- 12 -


- 11 -


